         Case 2:20-cv-00713-WSS Document 4 Filed 05/18/20 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ETIMINE USA INC.,                           )
                                            )
              Plaintiff,                    )
                                            )
vs.                                         )      Civil Action No. 2:20-cv-713
                                            )
GOKHAN YAZICI, and                          )      JURY DEMAND
YZC CONSULTING LTD.,                        )
                                            )
              Defendants.                   )


      MOTION FOR ADMISSION PRO HAC VICE OF MATTHEW W. OLINZOCK

       Matthew W. Olinzock, undersigned counsel for Plaintiff Etimine USA, Inc. (“Etimine

USA”), hereby moves that he be admitted to appear and practice in this Court in the above-

captioned matter as counsel pro hac vice for Plaintiff Etimine USA pursuant to LCvR 83.2 and

LCvR 83.3 and this Court's Standing Order Regarding Pro Hac Vice Admissions dated May 31,

2006 (Misc. No. 06-151).

       In support of this motion, undersigned counsel attaches the Affidavit for Admission Pro

Hac Vice of Matthew W. Olinzock filed herewith, which, it is averred, satisfies the requirements

of the foregoing Local Rules and Standing Order.

                                                   Respectfully submitted,


Dated: 18th day of May, 2020                       /s/ Matthew W. Olinzock

                                                   Matthew W. Olinzock BPR 037948
                                                   BREEDING HENRY BAYSAN PC
                                                   900 South Gay Street, Suite 1950
                                                   Knoxville, Tennessee 37902
                                                   Tel: 865-670-8535
                                                   Fax: 865-670-8536
                                                   molinzock@bhblegal.com
                                                   Counsel for Plaintiff Etimine USA, Inc.
          Case 2:20-cv-00713-WSS Document 4 Filed 05/18/20 Page 2 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ETIMINE USA INC.,                             )
                                              )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )       Civil Action No. 2:20-cv-713
                                              )
GOKHAN YAZICI, and                            )       JURY DEMAND
YZC CONSULTING LTD.,                          )
                                              )
               Defendants.                    )


                     AFFIDAVIT OF MATTHEW W. OLINZOCK
              IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

       I, Matthew W. Olinzock, make this affidavit in support of the motion for my admission to

appear and practice in this Court in the above-captioned matter as counsel pro hac vice for Plaintiff

Etimine USA, Inc. (“Etimine”) pursuant to LCvR 83.2 and LCvR 83.3 and this Court's Standing

Order Regarding Pro Hac Vice Admissions dated May 31, 2006 (Misc. No. 06-151).


       I, Matthew W. Olinzock, being duly sworn, do hereby depose and say as follows:

           1. I am a Partner in the law firm of Breeding Henry Baysan PC.

           2. My business address is 900 South Gay Street, Suite 1950, Knoxville, Tennessee

               37902.

           3. I am a member in good standing of the bar of the state of Tennessee.

           4. My bar identification number is TN BPR 037948.

           5. I am also a member in good standing of the following bars:

               a. State of New York;

               b. United States District for the Southern District of New York.
          Case 2:20-cv-00713-WSS Document 4 Filed 05/18/20 Page 3 of 6



               c. United States District for the Northern District of New York;

               d. United States District for the Eastern District of New York;

               e. United States District Court for the Eastern District of Tennessee; and

               f. United States Court of Appeals for the Third Circuit

           6. As my primary bar of practice, a current certificate of good standing from the

               Supreme Court of Tennessee is attached to this Affidavit as Exhibit 1.

           7. I attest that I am a registered user of ECF in the United States District Court for

               the Western District of Pennsylvania.

           8. I attest that I have read, know and understand the Local Rules of Court for the

               United States District Court for the Western District of Pennsylvania.

           9. Based upon the foregoing, I respectfully request that I be granted pro hac vice

               admission in this matter.

I certify and attest that the foregoing statements made by me are true. I am aware that if any of

the foregoing statements made by me are false, I am subject to punishment.



Dated: 18th day of May, 2020                           /s/ Matthew W. Olinzock
                                                       Matthew W. Olinzock BPR 037948
         Case 2:20-cv-00713-WSS Document 4 Filed 05/18/20 Page 4 of 6




                               CERTIFICATE OF SERVICE

       I, Matthew W. Olinzock, an attorney, certify that on May 18, 2020, I served the above

foregoing by causing true and accurate copies of such paper to be filed and transmitted to all

counsel of record via the Court’s CM/ECF electronic filing system.



                                                   /s/ Matthew W. Olinzock
                                                   Matthew W. Olinzock BPR 037948
Case 2:20-cv-00713-WSS Document 4 Filed 05/18/20 Page 5 of 6




               Exhibit 1
Case 2:20-cv-00713-WSS Document 4 Filed 05/18/20 Page 6 of 6
